11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Sonny D. Silvas,                            * From the 70th District Court
                                              of Ector County,
                                              Trial Court No. A-37,468.

Vs. No. 11-19-00416-CR                      * April 8, 2021

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the nunc pro tunc judgment of the trial court to show the name “SONNY
D. SILVAS”; to show “State ID No.: TX05834752”; to show “N/A” with respect
to Sonny D. Silvas’s plea to “2nd Enhancement Paragraph” and the trial court’s
“Finding on 2nd Enhancement Paragraph”; and to show “INCIDENT NO./TRN:
9090927417.” As modified, we affirm the nunc pro tunc judgment of the trial
court.